The order appealed from herein which contains the following: "the court being advised in the premises and being of the opinion that the Intangible Taxation Act of 1931 authorizes the levy of taxes only upon intangibles of residents of the State of Florida where such intangible property is physically within the State of Florida" is reversed on the authority of J.B. Starkey, as Tax Collector of Pinellas County, Florida, v. Nell W. Carson, as Executrix of the Last Will and Testament of John F. Carson, deceased, filed herewith.
TERRELL, C. J., and WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur. *Page 312